Citation Nr: 1027177	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from November 1991 to April 1992 
and served periods with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript 
of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disability, claimed as a nervous condition or schizophrenia.  The 
Board apologizes for the delay but finds that a remand for 
additional development is warranted.

During the Veteran's hearing before the Board, he said he was 
treated at Marlborough Hospital in the 1990s for his acquired 
psychiatric disability.  The Veteran submitted records from this 
facility dated in the 2000s; however, medical records from the 
1990s have not been obtained.  The claims file fails to show that 
VA attempted to obtain additional evidence from this private 
facility.  

VA has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  38 
C.F.R. § 3.159(c) (2009).  Therefore, the Board finds that a 
remand is warranted so that VA can attempt to obtain the 
Veteran's Marlborough Hospital treatment records from the 1990s.

The Veteran also testified that he has been awarded benefits from 
the Social Security Administration (SSA) as a result of his 
acquired psychiatric disability.  VA's duty to assist includes 
obtaining "relevant records" in the custody of a Federal 
department, such as the SSA.  38 C.F.R. § 3.159(c)(2).  VA must 
make as many requests as necessary to obtain relevant SSA 
records, unless a determination is made that the records do not 
exist or that further efforts would be futile.  38 C.F.R. § 
3.159(c)(2).  Therefore, the Board finds that the RO must attempt 
to obtain the Veteran's SSA records.  All efforts to obtain these 
records should be documented, and evidence received in response 
to this request should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an authorization 
form from the Veteran and request treatment 
records from Marlborough Hospital dating from 
1990 to present.  All attempts to obtain the 
records should be documented and associated 
with the claims folder.

2.  The RO should ask the Veteran to provide 
the names, addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess any additional 
records pertinent to his claim.  With any 
necessary authorization from the Veteran, the 
RO should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran which have not been 
secured previously.

3.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  Efforts 
to obtain these records should be documented, 
and evidence received in response to this 
request should be associated with the claims 
folder.

4.  Then, readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


